NUMBER 13-08-00430-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                 IN RE MATAGORDA COUNTY


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Yañez and Benavides
                      Per Curiam Memorandum Opinion1

        Relator, Matagorda County, filed a petition for writ of mandamus in the above cause

arguing that the trial court abused its discretion in failing to transfer the underlying cause

to Matagorda County under a mandatory venue provision of the Texas Civil Practice and

Remedies Code. This Court requested a response from the real parties in interest, Antonio

Martinez, Sr., individually and as the representative of the Estate of Luciano Martinez,

deceased, Mary Trevino as next friend of Antonio Martinez, Jr., and Mariah Martinez,

        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
minors, William Melvin Thompson, Kathryn Buckner, and the Burke Foundation.

       The Court has now received and reviewed the responses filed by the real parties

in interest. Real parties in interest, the Burke Foundation and Kathryn Buckner, filed a joint

response opposing the relief sought in the petition for writ of mandamus. Real party in

interest, William Thompson, has “no position” on the issues raised in the petition for writ

of mandamus. Real parties in interest, Antonio Martinez, Sr., individually and as the

representative of the Estate of Luciano Martinez, deceased, and Mary Trevino as next

friend of Antonio Martinez, Jr., and Mariah Martinez, minors, “find that the relator’s petition

for a writ of mandamus is a complete and correct statement of the law and the facts and

is in agreement with the petition and consents to the relief requested.” Intervenor, Michelle

Fuentes, took a similar position in her response to the petition.

       The Court, having examined and fully considered the petition for writ of mandamus

and responses thereto, is of the opinion that relator has not shown itself entitled to the

relief sought.   See, e.g., In re County of Galveston, 211 S.W.3d 879, 882 (Tex.

App.–Houston [14th Dist.] 2006, orig. proceeding). Accordingly, we DENY the petition for

writ of mandamus. See TEX . R. APP. P. 52.8(a).

                                                          PER CURIAM



Memorandum Opinion delivered and
filed this 4th day of August, 2008.